Case: 19-10116      Document: 00515236244         Page: 1    Date Filed: 12/13/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 19-10116                      December 13, 2019
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CRYSTAL CHANDERLER CARR,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:18-CR-183-1


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Crystal Chanderler Carr appeals the sentence imposed following her
guilty-plea conviction for one count of aiding in the preparation of a false tax
return in violation of 26 U.S.C. § 7206(2), and one count of filing a false tax
return in violation of § 7206(1).        She contends that the 72-month, above-
guidelines sentence is procedurally unreasonable because the district court
failed to adequately explain its reasons for the sentence. Specifically, Carr


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10116    Document: 00515236244      Page: 2   Date Filed: 12/13/2019


                                 No. 19-10116

argues that the district court failed to consider or address her nonfrivolous
arguments for a below-guidelines sentence, “focusing its explanation entirely
on the negative side of the punishment ledger.”
      Because Carr did not object to the adequacy of the district court’s
reasons, her procedural unreasonableness claim is subject to plain-error
review. See United States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir.
2009). To show plain error, Carr must show a forfeited error that is clear or
obvious and that affects her substantial rights. See Puckett v. United States,
556 U.S. 129, 135 (2009). If she makes such a showing, this court has the
discretion to correct the error, but only if it seriously affects the fairness,
integrity, or public reputation of judicial proceedings. See id.
      The sentencing record reflects that the district court sufficiently
explained its reasons for imposing the above-guidelines sentence. The district
court explicitly stated that it had considered the 18 U.S.C. § 3553(a) factors
and gave reasons tied to those factors. Although the district court did not
expressly address Carr’s mitigation arguments, the court acknowledged that
it had reviewed her sentencing memorandum and request for a downward
variance. Because the district court’s explanation for the chosen sentence
allows for effective appellate review, Carr has failed to show error, much less
clear or obvious error. See United States v. Fraga, 704 F.3d 432, 439 (5th Cir.
2013). Accordingly, the district court’s judgment is AFFIRMED.




                                        2